DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 12, 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (8,824,155) in view of Yazawa (2007/0080471).
Re claims 1, 15 and 18, Hwang discloses a display panel, a fabrication method thereof, and a display apparatus that is provided with the display panel.  The display panel (100) comprises a first substrate (110), light emitting units (130) formed on the first substrate (110) (the light emitting units must be formed in a display region, and there must be a plurality of light emitting units in the display panel), and a second substrate (120) that covers the light emitting units (130)and that is coupled with the first substrate (11); flange components (121) are provided with first connection holes (121a), and a display frame (140) comprises second connection holes (140a) that are coupled with the first connection holes (121a) of the flange components (121); the panel (100) is coupled with the display frame (140) by means of insertion fasteners (150), and the fasteners are respectively embedded in the first connection holes (121a) and the second connection holes (140a) (equivalent to fasteners being embedded in a substrate and a frame) (Fig. 1).
Hwang does not disclose a sealant disposed at least in the frame area, the sealant being located at the side of the base having the at least one groove, and the second portion of the first fixing component being embedded in the sealant.
Yazawa discloses fixing components (34), a part of each of which are embedded in a sealing resin layer (32), and hook parts (40) of the fixing components (34) are inserted in guide grooves (12) of an expansion plate (Fig. 4).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hwang and Yazawa to enable the sealing layer Yazawa to be added to Hwang in order to seal the device.
Re claim 12, Hwang discloses the plurality of first fixing components are located at least one side of the display area; or the plurality of first fixing components are located at least one corner of the display area (Fig. 2).
Re claim 14, Hwang discloses wherein an orthographic projection of the first fixing component on a main surface of the base proximate to the sealant has a circular shape, (Fig. 2).

Allowable Subject Matter
Claims 2-11, 13, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pending the correction of issues outlined in the rejection above, the following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or fairly suggest the following in combination the remaining limitations called for in each claim:
wherein the second portion of the first fixing component has a fixing through hole, and the fixing through hole penetrates opposite side faces of the second portion of the first fixing component; and a part of the sealant fills the fixing through hole, as recited in claim 2;
wherein the second portion of the first fixing component has a wedge shape, and a tip of the wedge is away from the base substrate, as recited in claim 3; 
wherein the second portion of the first fixing component has a shape of a night triangular prism; the second portion of the first fixing component includes a first side face and a second side face disposed opposite to each other, and the fixing through hole penetrates the first side face and the second side face; and the second portion of the first fixing component further includes an inclined face located between the first side face and the second side face, an angle between the inclined face and a main surface of the base proximate to the sealant is an acute angle, and the inclined face is disposed to face the light-emitting devices, as recited in claim 4;
wherein the groove includes a first accommodating portion and a second accommodating portion; the first accommodating portion extends from a main surface of the base proximate to the sealant to an inside of the base, and the first portion of the first fixing component is embedded in the first  accommodating portion; and the second accommodating portion is located inside the base, the second accommodating portion extends in a direction parallel to the main surface of the base proximate to the sealant, and one end of the second accommodating portion is connected to an end of the first accommodating portion extending to the inside of the base; and the first fixing component further includes an extension portion, and the extension portion is located in the second accommodating portion and connected to the first portion of the first fixing component, as recited in claim 5.
wherein the extension portion, the first portion of the first fixing component, and the second portion of the first fixing component are integrally formed, as recited in claim 6;
wherein an infiltration through hole is disposed between the main surface of the base proximate to the sealant and the second accommodating portion; and the infiltration through hole exposes the extension portion, as recited in claim 7; 
wherein an orthographic projection of the infiltration through hole on the main surface of the base proximate to the sealant is within a range of an orthographic projection of the extension portion on the main surface of the base proximate to the sealant, as recited in claim 8;
wherein the first fixing component further includes an infiltration portion disposed in the infiltration through hole, and the infiltration portion is connected to the extension portion, as recited in claim 9;
wherein the infiltration through hole is located at a side of the first accommodating portion away from the display area, as recited in claim 10;
further comprising a pixel defining layer disposed at the side of the base having the at least one groove, the pixel defining layer having a plurality of openings; at least a part of a light-emitting layer of each light-emitting device is located in an opening; and the first fixing component is made of a same material and disposed in a same layer as the pixel defining layer, as recited in claim 11;
further comprising a second fixing component adjacent to the first fixing component, the second fixing component being disposed at a side of the first fixing component proximate to the display area; wherein the second fixing component and the first fixing component are mirror-symmetrical with respect to a plane that is located between the second fixing component and the first fixing component and perpendicular to the base; and a portion of the second fixing component that is mirror-symmetrical to the second portion of the first fixing component is embedded in the sealant, as recited in claim 13;
wherein forming at least one groove at a side of the base, includes: | forming a photoresist pattern on a side of the base; etching the base by using the photoresist pattern as a mask to form at least one first accommodating portion, each first accommodating portion including a bottom wall and a side wall connected to the bottom wall, and the side wall including a first region and a second region: forming a corrosion-resistant film in the first region of the side wall and on the bottom wall, the corrosion-resistant film exposing the second region of the side wall, and the second region of the side wall being connected to the bottom wall, and the second region of the side wall and a main surface of the base proximate to the sealant having a distance therebetween; and etching the second region of the side wall by using a wet etching process to form a second accommodating portion, as recited in claim 16.
wherein forming a plurality of light-emitting devices, includes: forming light-emitting layers of the plurality of light-emitting devices; before the light-emitting layers of the plurality of light-emitting devices are formed, the method comprises: forming a pixel defining film at the side of the base where the at least one groove has been formed; and patterning the pixel defining film to form a plurality of openings located in the display area and the at least one first fixing component located in the frame area, wherein each first fixing component includes the first portion embedded in the first accommodating portion, an extension portion located in the second accommodating portion, and the second portion protruding with respect to the main surface of the base, as recited in claim 17.

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2021/0091337, US 2019/0051857, US 2018/0331320 and US 2018/0159070 disclose a similar configuration of a display panel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        September 1, 2022